DETAILED ACTION
This communication is in response to the Response to Restriction filed on 03/03/2022. Claims 1-4 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I directed to claims 1-4, drawn to a method for training a spoken language understanding (SLU) system by creating a knowledge graph and using/adding intent nodes based on intent and words, in the reply filed on 03/03/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/09/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim 1, recite a method for training a spoken language understanding (SLU) system, the method comprising:
receiving one or more phrases;
creating a knowledge graph, the creation comprising:
determining one or more words in the one or more phrases, 
adding one or more nodes to the knowledge graph, the one or more nodes corresponding to the one or more words in the one or more phrases, 
determining one or more intents of the one or more phrases, 
adding one or more intent nodes to the knowledge graph, the one or more intent nodes corresponding to the one or more determined intents, 
adding one or more edges to the knowledge graph, and
using the one or more edges to form connections between the one or more determined intents and the corresponding one or more words; and
wherein the SLU system is configured to determine an intent of a user input phrase using the connections between the one or more determined intents and the corresponding one or more words. 
The limitations of “receiving…”, “creating…”, “determining…”, “adding…”, “determining…”, “adding…”, “adding…” “using…”, and “wherein the SLU system is configured to determine…” as drafted cover a human organizing of activities. More specifically, a human based on: phrases/data being received from another human, creating an organized structure (graph, plot or list), identifying word(s) from the received 
This judicial exception is not integrated into a practical application because for example in [0101] of the as filed specification, “As shown in FIG. 9, device 900 can be any suitable type of microprocessor-based device, such as a personal computer, work station, server, or handheld computing device (portable electronic device) such as a phone or tablet.” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
Claim 2 recite the method of claim 1, further comprising: 
receiving a user input phrase;
determining whether the knowledge graph includes an intent node corresponding to the user input phrase; and
in accordance with the determination that the knowledge graph does not include the intent node corresponding to the user input phrase, adding the intent node and adding one or more additional nodes representative of words in the user input phrase to the knowledge graph.
With respect to claim 2, the claims relate to an action. This reads on a human receiving an input phrase/data from another human, identifying certain categories in an organized structure (i.e., graph, plot, list) associated with the input phrase user intent or context, determining if included in the structure or not (if not, add the category to the organized structure). No additional limitations are present. 	
Claim 3 recite wherein the creation of the knowledge graph comprises:
for each of the one or more phrases:
performing lemmatization on the respective phrase to reduce the phrase;
tagging parts of speech in the reduced phrase;
extracting action words and forming an action list; and
extracting object words and forming an object list, wherein the one or more nodes added to the knowledge graph correspond to the extracted action words and the extracted object words.
With respect to claim 3, the claims relate to an action. This reads on a human receiving data (i.e., phrases) and simplifying the phrases (reducing the phrase, words/verbs), identifying each word as a verb, noun, etc., extracting some of these identified words and adding them to a list or other organized structure such as a graph or plot.  No additional limitations are present. 	
Claim 4 recite the method of claim 1, wherein the one or more nodes include one or more of:
action nodes corresponding to action words, object nodes corresponding to object words, and entity nodes corresponding to entity names.
With respect to claim 4, the claims relate to mental process. This reads on a human classifying words into different categories (or nodes). No additional limitations are present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gaskill; Braddock et al. (US 20180052913 A1; hereinafter referred to as Gaskill et al.) and further in view of Singaraju; Gautam et al. (US 20200057946 A1; hereinafter referred to as Singaraju et al.)

As to independent claim 1, Gaskill et al. teaches a method for training a spoken language understanding (SLU) system (see ¶ [0038]: “The artificial intelligence framework 128 further includes a natural language understanding or NLU component 214 that operates to extract user intent and various intent parameters.”), the method comprising:
receiving one or more phrases (see ¶ [0039, 0084, 0096]: “[0039]: The artificial intelligence framework 128 further includes a dialog manager 216 that operates to understand a “completeness of specificity” (for example of an input, such as a search query or utterance) and decide on a next action type and a related parameter (e.g., “search” or “request further information from user”). For convenience, all user inputs in this description may be referred to as “utterances”, whether in text, voice, or image-related formats. [0084]: […] This process may involve the parser identifying and analyzing noun-phrases including prepositions and direct and indirect objects, verbs, and affirmations and negations in user input such as from a multi-turn dialog. [0096]: […] In one example, a user may type the text input “Hi, can you find me a pair of red nikey shoes?””);
creating a knowledge graph (see ¶ [0086]: “[…] For example, if the user intent is shopping for a specific item, the knowledge graph 808 may use dominant item categories in a given item inventory (e.g., an eBay inventory, or database/cloud 126) to which it maps. […] The knowledge graph 808 may also use dominant (e.g., most frequently user-queried or most frequently occurring in an item inventory) attributes pertaining to that item category, and the dominant values for those attributes. Thus, the NLU component 214 may provide as its output the dominant object, user intent, and the knowledge graph 808 that is formulated along dimensions likely to be relevant to the user query.” Here, it is interpreted that the knowledge graph as an output, after considering the dominant object from the user input phrase (i.e., shoes), is associated with the creation of the knowledge graph.), the creation comprising:
determining one or more words in the one or more phrases (see Fig. 8 [elements: 214 [Wingdings font/0xE0] 806, 808] and ¶ [0098]: “The parser sub-component 806 may also perform noun phrase chunking and discern from the longest parsed query fragment “red nike shoes” that the dominant object of the user's interest is shoes. That is, shoes are determined to be the object of the largest number of modifiers and are at the deepest level of a resulting chunking structure. Note that although the dominant object is often an item category, that is not necessarily always the case. The dominant object here is also described by modifiers (“red” and “nike”) which the Named Entity Recognizer 810 may determine relate to a color and a brand, respectively.” Here, it is interpreted that the parser determines the one or more words from the used input phrase, and which is associated with the knowledge graph (input) and hence interpreted to be associated with its modification or creation.), 
determining one or more intents of the one or more phrases (see ¶ [0096]: “FIG. 9 shows the results of various analyses, according to some example embodiments. In one example, a user may type the text input “Hi, can you find me a pair of red nikey shoes?” The resulting formal query may comprise “< statement-type:question, dominant-object: shoes, target:self, color:red, brand:nike>”.”), 
using the one or more edges to form connections between the one or more determined intents and the corresponding one or more words (see ¶ [0106] citation as in limitation above.); and
wherein the SLU system is configured to determine an intent of a user input phrase using the connections between the one or more determined intents and the corresponding one or more words (see ¶ [0115]: “[…] That is, the NLU component 214 may deliver a concise knowledge graph 808, with dimensions having some relevance, to the dialog manager 216, along with the dominant object of user interest, user intent, and related parameters.”).
However, Gaskill et al. does not explicitly teach wherein the creation of the knowledge graph comprises:
adding one or more nodes to the knowledge graph, the one or more nodes corresponding to the one or more words in the one or more phrases 
adding one or more intent nodes to the knowledge graph, the one or more intent nodes corresponding to the one or more determined intents 
adding one or more edges to the knowledge graph
Singaraju et al. does teach wherein the creation of the knowledge graph comprises:
adding one or more nodes to the knowledge graph, the one or more nodes corresponding to the one or more words in the one or more phrases (see [0101]: “According to certain embodiments, a method of building a customized knowledge graph for a given domain (e.g., a specific bot) using a customer dataset (including, e.g., user utterances, intents, entities, and questions and answers (QnAs)) and reference (e.g., external) knowledge bases (such as WikiData) is disclosed. The customized knowledge graph may be domain specific and may be generated in two main phases. First, entities may be extracted from the customer dataset, such as user provided utterances, and used as vertices or nodes of an initial knowledge graph that may be used as a seed graph for expansion. These extracted entities and the links among them can be used to form the seed graph to initialize the customized knowledge graph. In the second phase, the seed graph may be expanded by traversing a reference knowledge graph using a finite state machine, where entities in the seed graph may be mapped to the reference knowledge graph as the starting vertices for traversing the reference knowledge graph and selecting candidate entities to add to the customized knowledge graph. The candidate entities selected from the reference knowledge graph can then be filtered based on their priority scores to add to the customized knowledge graph.”), 
adding one or more intent nodes to the knowledge graph, the one or more intent nodes corresponding to the one or more determined intents  (see [0101] citation as in limitation above: “According to certain embodiments, a method of building a customized knowledge graph for a given domain (e.g., a specific bot) using a customer dataset (including, e.g., user utterances, intents, entities, and questions and answers (QnAs)) and reference (e.g., external) knowledge bases (such as WikiData) is disclosed. […]”), 
adding one or more edges to the knowledge graph (see [0096]: “FIGS. 4A-4D illustrate an example of a process of building a knowledge graph based on a knowledge base, such as a book or Wikipedia. In FIG. 4A, a string 410 (e.g., “Leonardo da Vinci”) may be obtained from the knowledge base. In FIG. 4B, an entity 420 (e.g., “Leonardo da Vinci”) may be identified and recognized from string 410. In FIG. 4C, entities 432 that are related to entity 420 may be identified from the knowledge base, and may be added to a graph 430. In FIG. 4D, relations between entities 432 may be determined from the knowledge base and added to the graph as edges 442 or connections between entities 432 to form a knowledge graph 440 that includes a plurality of entities 432 and edges 442. Entities 432 and edges 442 may be represented by triplets in the form of (subject, predicate, object), (entity, attribute, value), or other forms. The labels on edges 442 may indicate the relations between entities 432.”).
Gaskill et al. and Singaraju et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in computing arrangements using knowledge-based models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaskill et al.  to incorporate the teachings of Singaraju et al. of  adding one or more nodes to the knowledge graph, the one or more nodes corresponding to the one or more words in the one or more phrases; adding one or more intent nodes to the knowledge graph, the one or more intent nodes corresponding to the one or more determined intents; and adding one or more edges to the knowledge 
Regarding claim 2, Gaskill et al. teaches the method further comprising:
receiving a user input phrase (see ¶ [0039, 0084, 0096] citations as in claim 1);
determining whether the knowledge graph includes an intent node corresponding to the user input phrase (see ¶ [0086 and 0096]: “[…] For example, if the user intent is shopping for a specific item, the knowledge graph 808 may use dominant item categories in a given item inventory (e.g., an eBay inventory, or database/cloud 126) to which it maps. […] [0096]: FIG. 9 shows the results of various analyses, according to some example embodiments. In one example, a user may type the text input “Hi, can you find me a pair of red nikey shoes?” The resulting formal query may comprise “<intent:shopping, statement-type:question, dominant-object: shoes, target:self, color:red, brand:nike>”. [0098]: The parser sub-component 806 may also perform noun phrase chunking and discern from the longest parsed query fragment “red nike shoes” that the dominant object of the user's interest is shoes. That is, shoes are determined to be the object of the largest number of modifiers and are at the deepest level of a resulting chunking structure. Note that although the dominant object is often an item category, that is not necessarily always the case. The dominant object here is also described by modifiers (“red” and “nike”) which the Named Entity Recognizer 810 may determine relate to a color and a brand, respectively.”).
However, Gaskill et al. does not explicitly teach wherein the method further comprises:
in accordance with the determination that the knowledge graph does not include the intent node corresponding to the user input phrase, adding the intent node and adding one or more additional nodes representative of words in the user input phrase to the knowledge graph (see Fig. 5 and ¶ [0103-0109]: “[0103]: At 502, a computing system may receive a user dataset. The user dataset may include, for example, user utterances, user defined entities and intents, user provided questions and answers, and the like. As described above, in some embodiments, the user dataset may include, for example, about 50 to about 100 utterances, where each utterance may or may not be tagged with the associated intents. […] [0105]: At 506, relations between the identified entities may be identified based on the user dataset, for example, using the techniques for extracting entities described above. The relations may be used to link or connect the identified entities to generate a seed graph that includes the identified entities (as nodes or vertices in the seed graph) and the relations between the identified entities (as edges between vertices). The edges may be directed edges including the direction of the edges between entities. The edges can be unidirectional or bidirectional. The seed graph may include a small number of vertices and may be a sparse graph that may not include all relations between the entities. [...] [0106]: At 508-516, a simulated annealing optimization method (see, e.g., Nourani & Andresen, “A comparison of simulated annealing cooling strategies,” J. Phys. A: Math. Gen. 51. 1998, 8373-8385) may be used to iteratively expand the seed graph by gradually adding entities and relations to the seed graph. In each iteration, a temperature value may be set or adjusted at 508. The temperature may be used for determining priority scores of candidate entities to add to the knowledge graph as described in detail below. [0107]: entries may be added to the seed graph to expand the seed graph.” Here, it is interpreted that the identified entities are associated with user defined entities and intents, which can be added to the seed or knowledge graph as nodes.).
Gaskill et al. and Singaraju et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in computing arrangements using knowledge-based models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaskill et al.  to incorporate the teachings of Singaraju et al. of  in accordance with the determination that the knowledge graph does not include the intent node corresponding to the user input phrase, adding the intent node and adding one or more additional nodes representative of words in the user input phrase to the knowledge graph which provides the benefit of improving intent classification in chatbots based on knowledge graph embedding techniques ([0027] of Singaraju et al.).

Regarding claim 3, Gaskill et al. teaches all of the limitations as in claim 1, above.
However, Gaskill et al. does not explicitly teach wherein the creation of the knowledge graph comprises:
for each of the one or more phrases:
performing lemmatization on the respective phrase to reduce the phrase;
tagging parts of speech in the reduced phrase;
extracting action words and forming an action list; and
extracting object words and forming an object list, wherein the one or more nodes added to the knowledge graph correspond to the extracted action words and the extracted object words.
Singaraju et al. does teach wherein the creation of the knowledge graph comprises:
for each of the one or more phrases (see ¶ [0071]: “Intent modeler 214 may be used to determine end user intents associated with end user utterances. In some embodiments, intent modeler 214 for determining an intent of an end user based on one or more messages received by the bot system from the end user may use a natural language processor to tag the parts of speech (verb, noun, adjective), find lemmas/stems (runs/running/ran.fwdarw.run), and tag entities (Texas.fwdarw.LOCATION). In some embodiments, intent modeler 214 may normalize the message. For example, “Mary ran to Texas” may become “PERSON run to LOCATION.””).:
performing lemmatization on the respective phrase to reduce the phrase (see ¶ [0071] citation as in limitation above: “[…] tag the parts of speech (verb, noun, adjective), find lemmas/stems (runs/running/ran.fwdarw.run), and tag entities (Texas.fwdarw.LOCATION).  […] For example, “Mary ran to Texas” may become “PERSON run to LOCATION.””).;
tagging parts of speech in the reduced phrase (see ¶ [0071] citation as in limitation above and [0113]: “[0113]: […] The PoS tagging technique includes labelling words with their appropriate parts of speech, such as noun, verb, adjective, adverb, pronoun, and the like. Named-entity recognition (also known as entity identification, entity chunking, or entity extraction) includes locating and classifying named entities in unstructured text into pre-defined categories, such as names, organizations, locations, medical codes, time expressions, quantities, monetary values, percentages, and the like. […]”);
extracting action words and forming an action list (see ¶ [0113]: “The PoS tagging technique includes labelling words with their appropriate parts of speech, such as noun, verb, adjective, adverb, pronoun, and the like. Named-entity recognition (also known as entity identification, entity chunking, or entity extraction) includes locating and classifying named entities in unstructured text into pre-defined categories, such as names, organizations, locations, medical codes, time expressions, quantities, monetary values, percentages, and the like. Constituency parsing includes extracting a constituency-based parse tree from a sentence to represent the syntactic structure of the sentence according to a phrase structure grammar. For example, a constituency-based parse tree for a sentence “John hit the ball” may start from the sentence (S) and end in each of the leaf nodes (John, hit, the, ball), where “John” may be a noun (N) node, “hit” may be a verb (V) node (a transitive verb in this example), “the ball” may be a noun phrase (NP) that is a branch node, “the” may be a determiner (D or DT) node, and “ball” may be a noun (N) node.”); and
extracting object words and forming an object list, wherein the one or more nodes added to the knowledge graph correspond to the extracted action words and the extracted object words (see ¶ [0113] citation as in limitation above. Here, the object word is the interpreted as analogous to a noun while an action word is interpreted as analogous to a verb.).
Gaskill et al. and Singaraju et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in computing arrangements using knowledge-based models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaskill et al.  to incorporate the teachings of Singaraju et al. of performing lemmatization on the respective phrase to reduce the phrase; tagging parts of speech in the reduced phrase; extracting action words and forming an action list; and extracting object words and forming an object list, wherein the one or more nodes added to the knowledge graph correspond to the extracted action words and the extracted object words which provides the benefit of improving intent classification in chatbots based on knowledge graph embedding techniques ([0027] of Singaraju et al.).

Regarding claim 4, Gaskill et al. teaches all of the limitations as in claim 1, above.
However, Gaskill et al. does not explicitly teach wherein the one or more nodes include one or more of:
action nodes corresponding to action words, object nodes corresponding to object words, and entity nodes corresponding to entity names.
Singaraju et al. does teach wherein the one or more nodes include one or more of:
action nodes corresponding to action words, object nodes corresponding to object words, and entity nodes corresponding to entity names (see ¶ [0113] citation as in claim above and [0114]: “In some embodiments, the following preprocessing rules may be applied when generating the candidate entity list: (a) checking for NER to not be null and for a word to be part of a noun phrase (e.g., “apple tree” or “the ball”) and tagged by NER; (b) checking for matches (extracted entities) where a proper noun (NNP, which names specific people, places, things, or ideas, e.g., “John”) is dominated by NP (i.e., NP is the parent of NNP in the semantic parse tree); […]” Here, the nodes are interpreted as the action word (i.e., verb nodes) and the object word (i.e., noun nodes) as disclosed in citation [0113].).
Gaskill et al. and Singaraju et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in computing arrangements using knowledge-based models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaskill et al.  to incorporate the teachings of Singaraju et al. of  action nodes corresponding to action words, object nodes corresponding to object words, and entity nodes corresponding to entity names which provides the benefit of improving intent classification in chatbots based on knowledge graph embedding techniques ([0027] of Singaraju et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 8:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner




/Keisha Y Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

03/10/2022